DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Response to Arguments
Applicant’s arguments, see page 9 paragraph 04 - page 10 paragraph 01, filed 12/10/2020, with respect to the rejection(s) of claim(s) 1, 8, and 16 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference(s) teaching grouping based on traffic characteristics.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 3, 6, 8-10, 14, 16, 18, and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim et al. (US 2012/0014287 A1) hereinafter Kim, in view of Rost et al. (US 2013/0225130 A1) hereinafter Rost, and further in view of Park et al. (US 2014/0023053 A1) hereinafter Park.
	Regarding claim 1, Kim teaches a method for communicating in a wireless network (wireless system; para. 20), the method comprising: receiving dynamic service add requests (DSA_REQs) (Fig. 3 step S310, base station (BS) receives with machine-to-machine (M2M) information (information for grouping included in DSA message; para. 45 and 47 and Table 2 showing information for grouping including traffic related information) from a plurality of M2M devices over one or more wireless channels in order to form a group of M2M devices in a M2M wireless communication system (a group of AMS being managed including adding/changing; para. 44 and 46, in wireless system; para. 21); sending dynamic service add responses (DSA_RSPs) to the M2M devices in the M2M group (Fig. 3 step S320, dynamic service add responses (DSA_RSPs) transmitted to AMS for grouping; para. 47, grouping of multiple stations; para. 44); providing the group identifier to the M2M devices in the M2M group by including the group identifier in the DSA_RSPs (information from Table 2 for assigning group included in DSA-RSP; para. 47, Table 2 includes group ID); receiving acceptance acknowledgements of the group identifier from the M2M devices in the M2M group (BS receives acknowledgment of message including group information including group ID from AMS, AMS updates group information into new group information; para. 47 and 78); and multicasting data to the M2M devices in the M2M group over the one or more wireless channels (Fig. 5 steps S520-S560, BS transmitting traffic/data to group of AMS; para. 56).
	Kim does not explicitly disclose aggregating two or more of the M2M devices as an M2M group based on traffic characteristics for the two or more of the M2M devices, the traffic characteristics described by the M2M information comprised in the DSA_REQs received from the two or more of the M2M devices and used as grouping criteria to identify the two or more of the M2M devices as devices to be grouped together as the M2M group, the traffic characteristics comprising one or more of a traffic interval or traffic packet size; assigning a group identifier to the M2M group, the group identifier comprising a multicast service identifier and an M2M indicator; sending dynamic service add responses (DSA_RSPs) to the M2M devices in the M2M group; providing the group identifier to the M2M devices in the M2M group by including the group identifier in the DSA_RSPs;
	However, in the same field of endeavor, Rost teaches assigning a group identifier to the M2M group (assign identifier for identifying groups of M2M nodes; para. 40 and fig. 1), the group identifier comprising a multicast service identifier (identifier is service-specific; para. 40, M2M nodes that use service respond to identifier [multicast service identifier]; para. 18, 39, and 58) and an M2M indicator (unique ID used for M2M service, unique ID being M2M indicator; para. 39)

    PNG
    media_image1.png
    591
    673
    media_image1.png
    Greyscale

	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the technique of Rost to the system of Kim, where Kim’s reduced delay of group configuration (para. 26) along with Rost’s simplified addressing of M2M nodes (para. 13 and 18) improves the system by reducing time and complexity for configuring and addressing groups of devices.
	Rost does not explicitly disclose aggregating two or more of the M2M devices as an M2M group based on traffic characteristics for the two or more of the M2M devices, the traffic characteristics described by the M2M information comprised in the DSA_REQs received from the two or more of the M2M devices and used as grouping criteria to identify the two or more of the M2M devices as devices to be grouped together as the M2M group, the traffic characteristics comprising one or more of a traffic interval or traffic packet size.
	However, in the same field of endeavor, Park teaches  aggregating two or more of the M2M devices as an M2M group based on traffic characteristics for the two or more of the M2M devices (stations (STA) grouped based on type, type includes traffic pattern; para. 59 and 63), the traffic characteristics described by the M2M information comprised in the DSA_REQs (request from STA sent to AP includes type, type includes traffic pattern; para. 63) received from the two or more of the M2M devices and used as grouping criteria to identify the two or more of the M2M devices as devices to be grouped together as the M2M group (request from STA sent to AP includes type, type includes traffic pattern; para. 63, AP groups STA based on type; para. 59), the traffic characteristics comprising one or more of a traffic interval or traffic packet size (type includes traffic pattern; para. 59 where pattern is a regular/repeating form and thus, traffic interval or traffic packet size).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the technique of Park to the modified system of Kim and Rost, where Kim and Rost’s modified system along with Park’s grouping devices by characteristics (para. 17 and 58) improves the modified system by reducing devices contending for resources thereby providing greater opportunity to access resources.
	Regarding claim 3, Kim teaches multicasting one or more of group based control signaling information to the M2M devices in the M2M group (group 
	Kim does not explicitly disclose multicasting one or more of group based paging information to the M2M devices in the M2M group
	However, in the same field of endeavor, Rost teaches multicasting one or more of group based paging information to the M2M devices in the M2M group (paging all M2M nodes of an M2M service; para. 22 and 58).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the technique of Rost to the system of Kim, where Kim’s reduced delay of group configuration (para. 26) along with Rost’s simplified addressing of M2M nodes (para. 13 and 18) improves the system by reducing time and complexity for configuring and addressing groups of devices.
	Regarding claim 6, the combination of Kim, Rost and Park, specifically Kim teaches the plurality of M2M devices comprising one or more sensors, meters, or mobile computing devices (advanced mobile station; para. 47; para. 47).

	Regarding claim 8, the claim is interpreted and rejected for the same reason as set forth in claim 1, including apparatus, memory, processor circuit (Kim: BS; para. 89, Fig. 7 showing BS including memory 740 and processor 730).
	Regarding claim 9, the combination of Kim, Rost and Park, specifically Kim teaches a radio frequency (RF) transceiver coupled to the processor circuit (Fig. 7 showing transmitting/receiving modules 720/710) to send and receive electromagnetic representations of the information and the multicast data (transmitting and receiving information by transmitting/receiving modules 720/710; para. 90).
	Regarding claim 10, the combination of Kim, Rost and Park, specifically Kim teaches the apparatus comprising at least a portion of a wireless local area network (WLAN) or wireless metropolitan area network (WirelessMAN) access point (AP) (BS; para. 89, IEEE 802.16 system; para. 36).
	Regarding claim 14, the claim is interpreted and rejected for the same reason as set forth in claim 3.

	Regarding claim 16, the claim is interpreted and rejected for the same reason as set forth in claim 8, including system, antenna array coupled to transceiver (Kim: BS; para. 89, Fig. 7 showing BS including transmitting/receiving modules 720/710 coupled to antenna, IEEE 802.16 system, 802.16e, 802.1m using multiple antennas; Table 1, para. 36 and 96).
	Regarding claim 18, the claim is interpreted and rejected for the same reason as set forth in claim 14.
	Regarding claim 20, the claim is interpreted and rejected for the same reason as set forth in claim 10.


Claim 7, 11, and 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim, in view of Rost, further in view of Park, and further in view of .
	Regarding claim 7, the combination of Kim, Rost, and Park do not explicitly disclose the wireless network operative to use protocols compatible with an Institute of Electrical and Electronics Engineers (IEEE) 802.16p standard.
	However, in the same field of endeavor, Cha teaches the wireless network operative to use protocols compatible with an Institute of Electrical and Electronics Engineers (IEEE) 802.16p standard (wireless IEEE 802.16p; page 1 Project name and call for comments, page 13 section 16.2.28, pages 14-15 section 16.2.28.4.1-2).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the technique of Cha to the modified system of Kim, Rost, and Park where Kim, Rost, and Park’s modified system along with Cha’s defining device ID and group ID (page 1 section 1) improves the modified system by standardizing IDs to ensure interoperability between different manufacturers of devices and different wireless providers.

	Regarding claim 11, the claim is interpreted and rejected for the same reason as set forth in claim 7.

	Regarding claim 21, the claim is interpreted and rejected for the same reason as set forth in claim 11.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

	Lim et al. (US 2013/0163495 A1) discloses a scheduling method for machine-to-machine (M2M) communication.
	Pani et al. (US 2011/0274040 A1) discloses a method and apparatus for optimizing uplink random access channel transmission where machine type communication devices may be grouped in accordance with a number of factors or characteristics.
	Son et al. (US 2007/0206561 A1) discloses a method and system for transmitting/receiving data in a communication system including grouping, by a BS, MSs using a real-time service, into groups.
	Sun et al. (US 2011/0149859 A1) discloses a system and method for coupling communication terminals.

	Provisional application number 61/480380 of Park is included in the instant Office Action. Cha, having been made of record in the OA of 5/8/2020, is not included in the instant Office Action.  

	Any inquiry concerning this communication or earlier communication from the examiner should be directed to JOSE PEREZ whose telephone number is (571) 270-7348.  The examiner can normally be reached Monday-Friday 8:30 am - 5:00 pm.  If 
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/J. L. P./
Examiner, Art Unit 2413

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413